The facts established by the uncontradicted evidence in this case are these:
On November 11th, 1938, Mary M. Reynolds, Raymond H. Coffman, and Mrs. Coffman left Cumberland in Coffman's automobile on a trip to Hancock. When they reached Hancock, Coffman had trouble with his automobile and he stopped at a garage, while Miss Reynolds and Mrs. Coffman went into a restaurant conducted by Paul E. Powers. While they were there engaged in drinking whisky mixed with coca cola, Coffman came in and asked for Powers. Shortly afterwards Powers came in and they spoke to him of going to Hagerstown. He told them he did not believe he wanted to go, that he had been hunting and was tired. Miss Reynolds and Mrs. Coffman urged him to go because they wanted to go dancing, and he finally agreed to go, changed his clothes, and they all drove to the Airport or Country Club in Hagerstown in his car. On the drive to Hagerstown, Powers drove. They reached the Airport Club at about nine or nine-thirty o'clock in the evening, got a table, ordered drinks, and continued to drink Scotch whisky and mixed drinks until twelve o'clock, when they returned to Power's automobile for the return trip. At that time it appears that Coffman was the only one of the group deemed by the others sober enough to drive, so that Powers, the owner of the car, Miss Reynolds, and Mrs. Coffman all united in requesting Coffman to do the driving. Neither Powers nor Mrs. Coffman was in any condition to drive, and Miss Reynolds apparently did not know how to drive, so all three joined in the request that Coffman drive. As a result of his reckless and negligent operation of the automobile, the car collided with a post, was wrecked, and Miss Reynolds was killed.
The equitable plaintiffs assert that Powers, as the owner of the car, is answerable for the negligence of Coffman. The defendant's position is that since the three united in appointing him, that Coffman was the agent of Miss Reynolds, Powers and Mrs. Coffman, and that consequently his negligence must be imputed to the three and that there can be no recovery. *Page 35 
The opinion in the case deals substantially with the theory of a joint enterprise. It is not clear that the relationship between the parties may be classified as that of a joint adventure, joint enterprise, master and servant or a partnership, although it has some of the qualities of each of those relations. It seems to be nothing more than the joint action of three persons in selecting a common agent to do an act for the common benefit of all. "Joint adventure" has a commercial connotation. A joint enterprise connotes a common purpose and common control. On the facts stated there was a common purpose, but there was no common control, because it is conceded that Coffman drove because no one of the other three was capable of driving. They all united in giving the control of the car to him. Powers was in the back seat too drunk to drive, and certainly not capable of exercising any control over the operation of the car. Under these circumstances I haven't been able to discover the theory on which liability can be properly fastened on Powers. The three, Miss Reynolds, Mrs. Coffman and Powers, united in the appointment of a common agent and each was responsible for the acts of that agent. If Coffman's negligence had resulted in injury to a third person, under the circumstances it would seem that the three would have been jointly liable for their agent's negligence. In the broadest significance of the word, an agent is a person or an instrumentality selected to do an act or to accomplish a definite result, and agency is a word the meaning of which varies infinitely as it is applied to different subjects. In the law of principal and agent, agent and agency have a much more restricted meaning, and are used to express the relation which is created where one person authorizes another to act for him in business transactions (2 C.J.S., Agency, sec. 1, page 1023; 1 Mechem onAgency, sec. 1; A.L.I. Restatement, "Agency" sec. 1, comment d; 2 Am. Jur. 12-14), and necessarily connotes the consent of the principal and the agent that the agent shall act for the principal in some transaction but subject to his control. Ibid. It is *Page 36 
obvious that the word is used here in its broader rather than in its restricted sense. The "control" assumed as a constituent element of the relation does not necessarily mean a constant ever present physical direction and guidance, but may mean the power to intervene and direct rather than the exercise of the power. Thus one may engage another to do an act, looking to him to bring about the desired results by such means as the agent may select, or he may himself supervise and direct the activities of the agent exerted to bring about the result. In either case the agent may be said to be under the control of the principal. Mechem, in considering representative action, says: "One person may act for another in a great variety of ways. Thus one may render to another a purely personal service, as where he acts as the valet or body servant of the latter or as a member of his domestic establishment. He may act for another in aiding to carry on the latter's industrial or mechanical enterprises, as where he tills his employer's fields, tends his flocks, works in his shop or factory or mine, or is employed upon his roads or ways. He may act for the other in aiding in the performance of the latter's legal or contractual obligations to third persons, as where he serves a public carrier, warehouseman or innkeeper in the performance of the latter's duties to the public. Or he may act as the representative of the other in business negotiations, that is to say in the creation, modification or termination of contractual obligations between that other and third persons."Mechem on Agency, sec. 2. In all of these cases the person employed to do the act represents and is in one sense of the word the agent of the person or persons appointing him, whether he be called a servant or an agent. Certainly in any such case the person appointed acts for and represents all those who appoint him, and whether he be called an agent or a servant, the principle of the law of agency, which imputes to the principals the negligence of his or their agent, applies. *Page 37 
Applying those principles to the facts here, it is found that three persons delegated to a fourth a duty which neither of the three was able to perform, driving an automobile in which they were passengers from Hagerstown to Hancock. They relinquished all control of it to him. Certainly no one of the three should be permitted to hold any one of the others responsible for the negligence of their common appointee.
But apart from that consideration, it seems obvious enough that the negligence of the decedent so far contributed to the happening of the accident as to bar a recovery. Mrs. Coffman and Miss Reynolds began drinking in Hancock. They reached the Airport place at about 9:30 P.M., and from that time until they left, about midnight, there were always drinks on the table, and the four were all drinking together, and when they left Miss Reynolds joined Powers and Mrs. Coffman in requesting Coffman to drive, not because they felt that he was sober but because they thought that he was not as drunk as they were.
The one prominent, decisive, and glaring act of negligence which was the primary and proximate cause of the accident, was that of entrusting a high powered automobile to a member of the party who had been drinking with the others all the evening, to drive it over a winding dangerous mountain road. And yet not only did Miss Reynolds acquiesce in that act, but she actively participated in bringing it about; and she, had she lived, could not have recovered against the defendant. Berry, Automobiles,
sec. 682; Powell v. Berry, 145 Ga. 696, 89 S.E. 753; 5 Am.Jur. 774; Schwartz v. Johnson, 152 Tenn. 586, 280 S.W. 32;Wayson v. Rainier Taxi Co., 136 Wash. 274, 239 P. 559.
These views, in which I am authorized to say Chief Judge Bond concurs, lead to a different conclusion than that reached by the majority of the court, and prevent our concurring therein. *Page 38